Per Curiam. The appellee, seeking to advance the scheduling of this case for submission, moves that oral argument be waived and states that the issues to be presented are not complex or new, that the issues have been briefed thoroughly by the parties, and that it is unlikely that oral argument can add to the information already provided to the court. Appellant responds by stating its belief that oral arguments will be beneficial to the court.  Our rule provides that “[i]f it appears that attempts to schedule oral argument may result in undue delay, the Court may decide any case without oral argument.” Ark. Sup. Ct. R. 5-1 (i). The practice of the court has been to schedule oral arguments upon written request by counsel, and the court has not heretofore developed a process for screening cases to determine which cases present issues or circumstances for which oral argument should be called for or granted. We will review this matter and consider whether it is appropriate to change our rules to establish criteria to determine which cases should be orally argued on appeal. In the case before us, it appears that the oral arguments already noted can be scheduled within the next two months. We find that this scheduling will not present undue delay, and we deny appellee’s motion.